Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This office action is in response to communication filed on 12/28/2020; claims 1, 8, is/are amended; claim(s) 2-6, is/are cancelled.

Allowable Subject Matter
Claim(s) claim(s) 1, and 7-22 is/are allowed.

The following is an examiner’s statement of reasons for allowance:
Prior art reference(s) Mumcuoglu (US 2012/0315839), Proctor (US 8,116,749) and Moldavsky (US 2013/0210461), do not teach “a first proximity sensor, location at a first physical location, the first proximity sensor comprising:  a first transmitter that transmits, to user devices within a threshold distance, a first beacon signal comprising a first unique identifier associated with the first proximity sensor; and a first receiver that receives a first response message from a first user device, wherein the first response message comprises a first subscriber identifier; a multimedia display that displays advertising content, the multimedia display located in near proximity to, and communicatively coupled to, the first proximity sensor, wherein the advertising content is selected based at least partly on the first response message, and wherein at least one of the first proximity sensor and the multimedia display sends an offer message to the first user device, the offer message comprising a special offer selected based at least partly on the selected advertising content; a second proximity sensor, located at a second physical location that is distinct from the first physical location, the second proximity sensor comprising: a second transmitter that sends, to user devices within a threshold distance, a second beacon signal 
Therefore independent claim(s) 1, 8, 15, and dependent claim(s) 7, 9-14, and 16-22 is/are allowable based on the same rationale as the claim(s) from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim Rejections – 35 USC § 101 
In view of updated Office guidance, consistent with jettisoning of the 101 rejection in the Examiner’s Final Action sent on 04-19-2019, the Examiner finds the totality of the claims, amount to more than the abstract idea identified in the Non-Final Office Action mailed on 02-13-2018, the totality of the claims representing a practical application and novel to automatically furnishing an invoice associated with a provided offer included by a multimedia display to a user device, an invoice sent to the user’s device based on the user’s threshold proximity to a first transmitter identified by unique identifiers of a first and second sensor, the first sensor located at a second distance distinct from the first sensor and possessing a second unique identifier associated with the second sensor, the second sensor receiving a second message associated with the user device, and within a threshold distance of the user in order to generate the invoice, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL EZEWOKO whose telephone number is (571)272-7850.  The examiner can normally be reached on Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL EZEWOKO/
Examiner, Art Unit 3682

/DAVID J STOLTENBERG/Primary Examiner, Art Unit 3682